Gilbert, J.
Wallace was convicted of the offense of murder, and was sentenced to life imprisonment in the penitentiary. The exception is to the overruling of his motion for a new trial. Held: ■
1. The verdict is supported by evidence.
2. None of the special grounds, in so far as they raise any question for decision, show such error as to warrant the grant of another trial.

Judgment affirmed.


All the Justices ' concur.

Rufus V. Jones, ior plaintiff in error.
George M. Napier, attorney-general, John C. Mitchell, solicitor-general, and T. R. Gress, assistant attorney-general, contra.